Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 			Response to Amendment and Claims
The response filed on 3/3/22 has been entered. 

Applicant’s arguments filed 3/3/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1,3-4, 6, 8-10, 12, 15-26 are pending in this office action.
	

The rejection of claim 18 under 35 U.S.C. 102(b) as being anticipated by Haslam et al. (US 4474753) is withdrawn due to the amendment of the claims.  

Receipt is acknowledged of the Information Disclosure Statement filed March 9, 2022 and December 01,  2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-4, 6, 8-10, 12, 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmowski et al. (WO 2008/083158) in view of Haslam et al. (US 4474753) and Lee et al. (US 20180028663)
With regards to instant claim 1,  Dmowski teaches a transdermal formulation (see pg 3, lines 20+, pg 4, lines 4+) comprising buffering agents (see pg 5, lines 15+) such as sodium carbonate, sodium bicarbonate, (see pg 9, lines 20+) that further comprises a penetration enhancer (as required by instant claim 2, see pg 10, lines 5+) isopropyl palmitate (see pg 9, lines 5+ as required by claims 2-3) and lecithin and ethanol (see pg 7, lines 30+, as also required by instant claim 16). With regards to claims 5, Dmowski teaches the formulation comprises fatty acid such as lauric acid (see 
However, fails to teach the formulation comprises menthol and also fails to teach the recited concentration. It is known the concentration is within the purview of the skilled artisan to modify based on the end use. It is the Examiners position that once the concept is known or available, one of ordinary skill in the art would be motivated to find the optimum working range.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955). 

Haslam teaches a transdermal formulation (see col. 1, lines 48+) comprising buffering agents such as bicarbonates and carbonates of alkali earth (see col. 3, lines 50+), menthol (see claim 13) and teaches that the buffering agent is from 0-5%.  However, Haslam fails to teach the recited concentration in the claims.
Lee teaches sodium bicarbonate in a transdermal formulation wherein the concentration is from 0.5-35% (see 0012-0013) further comprises propylene glycol, isopropyl palmitate (see 0070), sorbitan monooleate (see same).
It would have been obvious to one of ordinary skill in the art to incorporate or expand the teachings of Dmowski to include  Haslam and Lee and formulate a 
Therefore, instant claims 21, 23 and 25 where the formulation is configured to provide a systemic buffering effect is intrinsically taught because it comprises the agent that will configure systematic delivery to the patient. 
 With regards to instant claims 22, 24 and 26 the formulation will increase the urine’s pH from acidic to neutral or neutral to alkaline when applied to the skin of the patient.
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). 
Thus, the claims would have been obvious to one of ordinary skill in the art to formulate the instant claimed invention at the time the claimed invention was made and filed.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1,3-4, 6, 8-10, 12, 15-26 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/168,111. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a method of treating melasma comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating melasma, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating melasma (see 0030), therefore it would have been obvious to one of ordinary skill in the art to treat melasma with the instant formulation with a reasonable expectation of success.

Claims 1,3-4, 6, 8-10, 12, 15-26 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over 

Claims 1,3-4, 6, 8-10, 12, 15-26 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent Application No. 17/282,990 in view of Bracht (US 7029692). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a formulation suitable for transdermal delivery comprising sodium bicarbonate topically. Although the instant claims do not per-se teach the composition comprises ketone as recited Bracht teaches a transdermal formulation comprising ketone and menthol (see entire patent) in a transdermal formulation based on the intended end use. 


Claims 1,3-4, 6, 8-10, 12, 15-26 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-40 of U.S. Patent Application No. 17/497,799. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and a menthol and the claims of the copending recites a method of using a formulation suitable for transdermal delivery comprising sodium bicarbonate and menthol for treating gout applied topically. It would have been obvious to one of ordinary skill in the art to include menthol as recited by the instant claim with a reasonable expectation of success.

Claims 1,3-4, 6, 8-10, 12, 15-26 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17/514653. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and a menthol and the claims of the copending recites a method of using a formulation suitable for transdermal delivery comprising sodium bicarbonate and menthol for treating rheumatoid arthritis topically. It would have been obvious to one of 

Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.  Applicants, have not presented a terminal disclaimer and the claims of the above co-pending rejection remain pending , since this is not the only or sole rejection remaining the rejection is properly maintained.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             	03/21/22